If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                           COURT OF APPEALS


VICTORIA BURTON-HARRIS,                                            FOR PUBLICATION
                                                                   May 7, 2021
              Plaintiff,                                           9:00 a.m.

v                                                                  No. 353999
                                                                   Wayne Circuit Court
WAYNE COUNTY CLERK, and WAYNE                                      LC No. 20-007116-AW
COUNTY ELECTION COMMISSION,

              Defendants-Appellees,

and

KYM WORTHY,

              Intervenor-Defendant-Appellee,

and

ROBERT DAVIS,

              Appellant.


Before: K.F. KELLY, P.J., and SERVITTO and LETICA, JJ.

PER CURIAM.

        Robert Davis appeals as of right an order denying his motion to intervene and plaintiff’s
emergency motion for a temporary restraining order, mandamus relief, and declaratory relief. We
affirm.



                                      I. BACKGROUND

       This case involves events that occurred before the August 2020 primary election and
concerns the duties owed by defendants Wayne County Clerk (the Clerk) and Wayne County


                                               -1-
Election Commission (the Election Commission) (collectively, Wayne County defendants) with
respect to MCL 168.558(4). On March 18, 2020, intervenor-defendant, Kym Worthy, filed an
affidavit of identity (AOI) regarding her candidacy for the office of Wayne County Prosecutor in
the 2020 election. The form affidavit included the following statement before her signature:

                I swear, or affirm, that the facts I have provided and the facts contained in
        the statement set forth below are true.

                At this date, all statements, reports, late filing fees, and fines due from me
                or any Candidate Committee organized to support my election to the office
                under the Michigan Campaign Finance Act, PA 388 of 1976, have been filed
                or paid.

               I acknowledge that making a false statement in this affidavit is perjury – a
        felony punishable by a fine up to $1,000.00 or imprisonment for up to 5 years, or
        both and may result in disqualification from the ballot (MCL 168.558, 933, and
        936).

       Plaintiff, also a candidate for Wayne County Prosecutor, submitted a letter to Wayne
County defendants on June 2, 2020, to challenge Worthy’s candidacy. Plaintiff explained that
when Worthy was last elected in 2016, she was required to file a postelection statement under
MCL 168.848 before assuming office. According to plaintiff, Worthy never filed the required
statement. Consequently, the affirmation in Worthy’s AOI was false, and Wayne County
defendants had a duty to not certify Worthy for inclusion on the August 2020 primary ballot.

        In response to plaintiff’s challenge, the Clerk indicated that a facial review of Worthy’s
AOI “determined that all sections deemed mandatory by the Michigan Campaign Finance Act have
been complied with and the requirements of MCL 168.558(2) have been met.” The Clerk advised
plaintiff that it did not have the power to investigate “the truth or falsity of a candidate’s affirmation
in the Campaign Finance Compliance Statement and Attestation section of the Affidavit of
Identity.” On June 5, 2020, the Clerk certified a list of candidates that included Worthy as a
candidate for Wayne County Prosecutor, and the Election Commission approved printing of the
August 2020 primary ballots.

        Plaintiff immediately initiated this action by filing a verified complaint and emergency
motion in an attempt to preclude Worthy’s name from appearing on the ballots, and a show-cause
hearing was scheduled for June 15, 2020. Davis filed an emergency motion to intervene on June
11, 2020, which the trial court addressed at the beginning of the June 15, 2020 hearing. Although
Davis’s proposed complaint substantially mirrored the mandamus and declaratory judgment
counts in plaintiff’s complaint, Davis urged the court to allow his intervention because he was
concerned that plaintiff would not appeal an adverse ruling. Davis asserted that, as a registered
voter in Wayne County, he had a right to pursue proper enforcement of election laws. The trial
court denied Davis’s motion to intervene and plaintiff’s emergency motion. This appeal followed.

                                            II. MOOTNESS

       Considering the timing of this appeal, Davis preemptively addressed the mootness doctrine,
arguing that the issues involved in this case are either not moot because an alternative remedy


                                                   -2-
could be fashioned or, if moot, should still be addressed because the issues are publicly significant
and likely to recur but evade judicial review.1 “[T]he question of mootness is a threshold issue
that a court must address before it reaches the substantive issues of a case.” Can IV Packard
Square, LLC v Packard Square, LLC, 328 Mich App 656, 661; 939 NW2d 454 (2019), quoting In
re Tchakarova, 328 Mich App 172, 178; 936 NW2d 863 (2019) (quotation marks omitted).
Whether an issue is moot is a question of law reviewed de novo. Can IV Packard Square, 328
Mich App at 661.

        An issue is moot if it involves an abstract question of law without foundation in existing
facts or rights or is presented under circumstances “in which a judgment cannot have any practical
legal effect upon a then existing controversy.” TM v MZ, 501 Mich 312, 317; 916 NW2d 473
(2018) (quotation marks and citation omitted). Although this Court will not generally address such
issues, Can IV Packard Square, 328 Mich App at 661, “a moot issue will be reviewed if it is
publicly significant, likely to recur, and yet likely to evade judicial review,” In re Indiana Mich
Power Co, 297 Mich App 332, 340; 824 NW2d 246 (2012).

        Since Davis filed this appeal, the August 2020 primary election and November 2020
general election have taken place with Worthy’s name appearing on the ballots.2 Thus, even if we
found merit in the issues presented for review, we could not grant relief that would exclude Worthy
as a candidate in the 2020 elections. The issues before the Court are therefore moot, TM, 501 Mich
at 317, but we agree that they should still be considered because the strict time constraints involved
in elections create a reasonable expectation that the issues involved in this appeal could recur yet
escape judicial review, In re Indiana Mich Power Co, 297 Mich App at 340.3

                                       III. INTERVENTION



1
  This Court denied Davis’s motion to expedite this appeal under MCR 7.213(C)(4). Burton-
Harris v Wayne Co Clerk, unpublished order of the Court of Appeals, entered July 1, 2020 (Docket
No. 353999). The Supreme Court also denied Davis’s emergency interlocutory application for
leave to appeal this Court’s July 1, 2020 order. Burton-Harris v Wayne Co Clerk, 505 Mich 1141
(2020).
2
  See Wayne County, Official Results Summary Reports for Primary and General Elections
 (accessed March 16, 2021).
This Court may take judicial notice of a public record. Gleason v Kincaid, 323 Mich App 308,
314 n 1; 917 NW2d 685 (2018).
3
  This exception is commonly applied in cases involving election-related issues because “the strict
time constraints of the election process necessitate that, in all likelihood, such challenges often
will not be completed before a given election occurs, rendering the discussion . . . moot before
appellate review.” Gleason, 323 Mich App at 316. See also Christenson v Secretary of State, ___
Mich App ___, ___; ___ NW2d ___ (2021) (Docket No. 354037); slip op at 3-4 (regarding address
on nominating petition); Nykoriak v Napoleon, ___ Mich App ___, ___; ___ NW2d ___ (2020)
(Docket No. 354410); slip op at 9 n 4 (regarding defective AOI); Barrow v Detroit Election Comm,
305 Mich App 649, 659-660; 854 NW2d 489 (2014) (regarding requirements for write-in
candidacy).


                                                 -3-
        Next, Davis challenges the trial court’s denial of his motion to intervene. A trial court’s
ruling regarding a motion to intervene is reviewed for an abuse of discretion. Kuhlgert v Mich
State Univ, 328 Mich App 357, 377; 937 NW2d 716 (2019). “An abuse of discretion occurs when
the decision is outside the range of principled outcomes.” Id. (quotation marks and citation
omitted). A trial court’s application of laches is reviewed de novo. Knight v Northpointe Bank,
300 Mich App 109, 113; 832 NW2d 439 (2013).

       MCR 2.209 governs intervention. Kuhlgert, 328 Mich App at 378. Davis moved to
intervene by right under MCR 2.209(A)(3). Under that subrule, intervention is allowed on timely
application

       when the applicant claims an interest relating to the property or transaction which
       is the subject of the action and is so situated that the disposition of the action may
       as a practical matter impair or impede the applicant’s ability to protect that interest,
       unless the applicant’s interest is adequately represented by existing parties. [MCR
       2.209(A)(3).]

“[T]he rule should be liberally construed to allow intervention when the applicant’s interest
otherwise may be inadequately represented.” Auto-Owners Ins Co v Keizer-Morris, Inc, 284 Mich
App 610, 612; 773 NW2d 267 (2009) (quotation marks and citation omitted; alteration in original).
Davis also sought permissive intervention under MCR 2.209(B)(2) which allows intervention
“when an applicant’s claim or defense and the main action have a question of law or fact in
common.” MCR 2.209(B)(2). “[A] court deciding a request for permissive intervention must
‘consider whether the intervention will unduly delay or prejudice the adjudication of the rights of
the original parties.’ ” Kuhlgert, 328 Mich App at 378-379, quoting Hill v LF Transp, Inc, 277
Mich App 500, 508; 746 NW2d 118 (2008). Both intervention rules “condition intervention on
timely application.” Kuhlgert, 328 Mich App at 379.

       The trial court denied Davis’s motion because his interest in the case was adequately
represented by plaintiff. The court reasoned that plaintiff’s interest in the matter was even more
compelling than Davis’s interest because plaintiff was not merely a qualified elector, but also a
candidate for the same office pursued by Worthy. And although the court agreed that the claims
presented by plaintiff and Davis involved common questions of law and fact, it opined that laches
precluded Davis’s intervention because “any delay in rendering and resolving this particular matter
would, in fact, work a hardship upon, not only the clerks, but also upon the voters of Wayne
County.”

        Davis maintains on appeal that his interest in proper enforcement of election laws was not
adequately represented by plaintiff because he anticipated that plaintiff would not pursue appellate
review of an adverse ruling. Davis compares the circumstances at hand to Federated Ins Co v
Oakland Co Rd Comm, 475 Mich 286; 715 NW2d 846 (2006), wherein the Court determined that
the Attorney General could not, by moving to intervene before the Supreme Court, appeal a
decision of this Court when the original litigants did not file a timely appeal. The Supreme Court
recently clarified that its decision in Federated Ins Co was premised on the absence of a
“justiciable controversy because neither of the losing parties below filed a timely appeal and
because the Attorney General was not an aggrieved party.” League of Women Voters of Mich v



                                                 -4-
Secretary of State, ___ Mich ___, ___; ___ NW2d ___ (2020) (Docket Nos. 160907 and 160908);
slip op at 7. The Court continued:

       Federated never held that there would be no justiciable controversy if the losing
       parties below failed to file a timely appeal but a party with appellate standing filed
       a timely motion to intervene (i.e., before the deadline to file an application for leave
       to appeal). Therefore, Federated left open the possibility that there may be a
       justiciable controversy in such circumstances. This rule makes sense—we see no
       reason why an entity that otherwise is aggrieved and therefore has appellate
       standing should be prohibited from intervening before a lower-court judgment
       becomes final, i.e., before the deadline to file an application for leave to appeal.
       [Id. at ___; slip op at 7-8.]

        Appellate standing exists when a litigant “suffered a concrete and particularized injury . . .
arising from either the actions of the trial court or the appellate court judgment . . . .” Federated
Ins Co, 475 Mich at 291-292. While a litigant must generally have an injury, right, or interest that
distinguishes the litigant from the citizenry at large, Lansing Sch Ed Ass’n v Lansing Bd of Ed, 487
Mich 349, 372; 792 NW2d 686 (2010), “the bar for standing is lower when a case concerns election
law,” League of Women Voters, ___ Mich at ___; slip op at 18. As previously summarized by this
Court:

       Michigan jurisprudence recognizes the special nature of election cases and the
       standing of ordinary citizens to enforce the law in election cases. Deleeuw v Bd of
       State Canvassers, 263 Mich App 497, 505-506; 688 NW2d 847 (2004). See also
       Helmkamp v Livonia City Council, 160 Mich App 442, 445; 408 NW2d 470 (1987)
       (“[I]n the absence of a statute to the contrary, . . . a private person . . . may enforce
       by mandamus a public right or duty relating to elections without showing a special
       interest distinct from the interest of the public.” [Quotation marks omitted.]). The
       general interest of ordinary citizens to enforce the law in election cases is sufficient
       to confer standing to seek mandamus relief. See Citizens Protecting Michigan’s
       Constitution [v Secretary of State, 280 Mich App 273, 282; 761 NW2d 210 (2008),
       aff’d in part 482 Mich 960 (2008)] (permitting a ballot question committee to
       challenge a petition). [Protect MI Constitution v Secretary of State, 297 Mich App
       553, 566-567; 824 NW2d 299 (2012), rev’d on other grounds 492 Mich 860 (2012)
       (first and second alterations in original).]

Thus, considering the subject matter of this case, it appears that Davis would have appellate
standing.

         When the trial court denied Davis’s motion, the appellate concerns raised by Davis were
still speculative because it was not yet apparent whether the court would deny plaintiff’s requested
relief or whether plaintiff would file an appeal in that event. Of course, the first of these questions
was resolved moments later at the same hearing, but it remained unclear whether plaintiff would
appeal the trial court’s decision. Nonetheless, MCR 2.209(A)(3) is to be liberally construed in
favor of intervention when “the applicant’s interest otherwise may be inadequately represented.”
Auto-Owners Ins Co, 284 Mich App at 612 (quotation marks and citation omitted; emphasis



                                                 -5-
added). In other words, “inadequacy of representation need not be definitely established.”
Vestevich v West Bloomfield Twp, 245 Mich App 759, 762; 630 NW2d 646 (2001).

       But assuming, without deciding, that the perceived adequacy of plaintiff’s representation
was not an appropriate basis for denying Davis’s motion to intervene under MCR 2.209(A)(3),
that was not the only reason for the trial court’s ruling. As noted earlier, the court also applied
laches to bar Davis’s intervention as untimely. “MCR 2.209(A)(3) and (B) both condition
intervention on timely application.” Kuhlgert, 328 Mich App at 379. Laches is an equitable
doctrine that bars a claim when “there is an unexcused or unexplained delay in commencing an
action and a corresponding change of material condition that results in prejudice to a party.”
Wayne Co v Wayne Co Retirement Comm, 267 Mich App 230, 252; 704 NW2d 117 (2005), quoting
Pub Health Dep’t v Rivergate Manor, 452 Mich 495, 507; 550 NW2d 515 (1996) (quotation marks
omitted). Because the mere passage of time is an insufficient basis for invoking laches, the court’s
inquiry should focus on the prejudice caused by the delay. Knight, 300 Mich App at 114-115.

        Plaintiff initiated this action on June 5, 2020, and Davis filed his motion to intervene six
days later on June 11, 2020. While such a short period would be considered negligible in most
cases, the narrow deadlines at issue in election matters are significant. Ballot printing began on
June 6, 2020, and the Election Commission had to deliver absent voter ballots to the Clerk by June
18, 2020, for distribution to local clerks by June 20, 2020, in anticipation of the August 4, 2020
primary election. MCL 168.713; MCL 168.714. Davis’s motion to intervene was heard on June
15, 2020, the same day plaintiff’s emergency motion was scheduled for oral argument. If Davis
had been allowed to intervene, the trial court would have needed to either adjourn plaintiff’s
emergency motion to permit Davis time to brief the issues or decide the motion without affording
Davis an opportunity to address the merits of the issues. Considering the tight schedule mandated
by the issues before the court, the court’s denial of Davis’s motion to intervene as untimely was
not outside the range of principled outcomes.

                                        IV. MANDAMUS

        Davis also challenges the trial court’s denial of mandamus. “A trial court’s decision
whether to issue a writ of mandamus is reviewed for an abuse of discretion, but any underlying
issue of statutory interpretation is a question of law, which is reviewed de novo on appeal.” PT
Today, Inc v Comm’r of Office of Fin & Ins Servs, 270 Mich App 110, 133; 715 NW2d 398 (2006)
(citations omitted). “[A]n abuse of discretion occurs only when the trial court’s decision is outside
the range of reasonable and principled outcomes.” Barrow v Detroit Election Comm, 305 Mich
App 649, 662; 854 NW2d 489 (2014), quoting Saffian v Simmons, 477 Mich 8, 12; 727 NW2d 132
(2007) (quotation marks omitted; alteration in original). Whether the defendant has a clear legal
duty to perform an act is also a question of law reviewed de novo. Rental Props Owners Ass’n of
Kent Co v Kent Co Treasurer, 308 Mich App 498, 518; 866 NW2d 817 (2014).

        Mandamus is an extraordinary remedy used to enforce duties required of governmental
actors by law. Stand Up for Democracy v Secretary of State, 492 Mich 588, 618; 822 NW2d 159
(2012); Mercer v Lansing, 274 Mich App 329, 333; 733 NW2d 89 (2007). The plaintiff seeking
a writ of mandamus has the burden of establishing four requirements:




                                                -6-
       (1) the party seeking the writ has a clear legal right to the performance of the duty
       sought to be compelled, (2) the defendant has a clear legal duty to perform the act
       requested, (3) the act is ministerial, that is, it does not involve discretion or
       judgement, and (4) no other legal or equitable remedy exists that might achieve the
       same result. [Southfield Ed Ass’n v Bd of Ed of Southfield Pub Sch, 320 Mich App
       353, 378; 909 NW2d 1 (2017) (quotation marks and citation omitted).]

The trial court denied mandamus relief, finding the second and third requirements lacking. “A
clear legal duty, like a clear legal right, is one that ‘is inferable as a matter of law from
uncontroverted facts regardless of the difficulty of the legal question to be decided.’ ” Hayes v
Parole Bd, 312 Mich App 774, 782; 886 NW2d 725 (2015), quoting Rental Props Owners Ass’n,
308 Mich App at 518-519. “A ministerial act is one in which the law prescribes and defines the
duty to be performed with such precision and certainty as to leave nothing to the exercise of
discretion or judgment.” Berry v Garrett, 316 Mich App 37, 42; 890 NW2d 882 (2016), quoting
Hillsdale Co Senior Servs, Inc v Hillsdale Co, 494 Mich 46, 58 n 11; 832 NW2d 728 (2013)
(quotation marks omitted).

        Davis argues that Wayne County defendants had a clear legal duty to exclude Worthy from
the primary election ballot. In support of his position, Davis relies on the interplay between MCL
168.558 and MCL 168.848. MCL 168.848 provides:

               (1) Each elected candidate subject to the Michigan campaign finance act,
       1976 PA 388, MCL 169.201 to 169.282, and whose candidate committee received
       or expended more than $1,000.00 during the election cycle shall file a postelection
       statement with the filing official designated to receive the elected candidate’s
       candidate committee campaign statements under section 36 of the Michigan
       campaign finance act, 1976 PA 388, MCL 169.236. All of the following apply to
       a postelection statement required by this section:

               (a) The postelection statement must be on a form prescribed by the secretary
       of state.

               (b) The elected candidate shall file the postelection statement before the
       elected candidate assumes office.

               (c) The postelection statement shall include an attestation signed by the
       elected candidate that, as of the date of the postelection statement, all statements,
       reports, late filing fees, and fines required of the candidate or a candidate committee
       organized to support the candidate’s election under the Michigan campaign finance
       act, 1976 PA 388, MCL 169.201 to 169.282, have been filed or paid.

              (d) The postelection statement shall include an attestation signed by the
       elected candidate acknowledging that making a false statement in a postelection
       statement is punishable by a fine of not more than $1,000.00 or imprisonment for
       not more than 5 years, or both.




                                                -7-
              (2) Failure to file a postelection statement as required by subsection (1) is a
       misdemeanor punishable by a fine of not more than $500.00 or imprisonment for
       not more than 93 days, or both.

       MCL 168.558 governs the filing of certain documents by a candidate for elected office,
including AOIs. Nykoriak v Napoleon, ___ Mich App ___, ___; ___ NW2d ___ (2020) (Docket
No. 354410); slip op at 3. Subsection (4) provides:

               An affidavit of identity must include a statement that as of the date of the
       affidavit, all statements, reports, late filing fees, and fines required of the candidate
       or any candidate committee organized to support the candidate’s election under the
       Michigan campaign finance act, 1976 PA 388, MCL 169.201 to 169.282, have been
       filed or paid; and a statement that the candidate acknowledges that making a false
       statement in the affidavit is perjury, punishable by a fine up to $1,000.00 or
       imprisonment for up to 5 years, or both. . . . An officer shall not certify to the board
       of election commissioners the name of a candidate who fails to comply with this
       section, or the name of a candidate who executes an affidavit of identity that
       contains a false statement with regard to any information or statement required
       under this section. [MCL 168.558(4) (emphasis added).]

Additionally, under MCL 168.567, “[t]he boards of election commissioners shall correct such
errors as may be found in said ballots, and a copy of such corrected ballots shall be sent to the
secretary of state by the county clerk.”

        On March 18, 2020, Worthy signed and filed a form AOI that included an affirmation
consistent with the requirement in the first sentence of MCL 168.558(4). Plaintiff supported her
complaint in this case with an affidavit stating that the public database containing campaign
finance statements demonstrated that Worthy did not file the required postelection statement
before assuming office in 2017. Plaintiff also produced an e-mail chain in which Davis requested
Worthy’s postelection statement and was advised by the Clerk’s office that it did not have a
postelection statement from Worthy on file. Davis argues that because Worthy’s AOI contained a
false statement indicating that she filed all necessary statements, MCL 168.558(4) required that
Wayne County defendants not include Worthy as a candidate on the 2020 ballot, and the trial court
should have ordered Wayne County defendants to remove Worthy’s name from the ballot.

         This Court has previously examined the duties imposed by MCL 168.558. The plaintiff in
Berry sought a writ of mandamus against the county clerk and county election commission
compelling them to exclude two candidates from a primary election ballot because the candidates’
AOIs did not include a precinct number as required by former MCL 168.558(2). Berry, 316 Mich
App at 40. This Court reversed the trial court’s denial of mandamus, agreeing with the plaintiff
that MCL 168.558(4) imposed a clear legal duty not to certify the name of a candidate who failed
to comply with statutory requirements. Id. at 44. Moreover, having failed to perform that duty
when they certified the two challenged candidates for inclusion on the ballot, the county defendants
had “a clear legal duty to ‘correct’ such errors as may be found in the resulting, improper ballots.”
Id., citing MCL 168.567. This Court further explained:




                                                 -8-
       [T]he action that plaintiff now seeks to compel is decidedly “ministerial” in nature.
       The duty to correct the ballots under § 567 is set forth “with such precision and
       certainty as to leave nothing to the exercise of discretion or judgment.” See
       Hillsdale, 494 Mich at 58 n 11. Because the affidavits of identity . . . were defective
       on their face, defendants’ assertion that they had no authority to review the
       affidavits is misplaced. Rather, by doing nothing more than the ministerial task of
       completing a facial review of the affidavits, defendants would undertake to perform
       their clear legal duty under § 558(4) to “not certify to the board of election
       commissioners the name of a candidate who [had] fail[ed] to comply” with §
       558(2). [Berry, 316 Mich App at 44-45 (first alteration added).]

         This Court addressed MCL 168.558(4) again in Bsharah v Wayne Co Clerk, unpublished
per curiam opinion of the Court of Appeals, issued June 6, 2018 (Docket No. 344081).4
Addressing a remarkably similar claim of error, this Court determined that a county clerk did not
have a clear legal duty to look beyond the face of an AOI to determine the truthfulness of a
candidate’s statements. Id. at 4-6. Recognizing the clear parallels between Bsharah and this case,
the trial court relied on Bsharah to deny plaintiff’s request for a writ of mandamus.

        We do not question the soundness of the Bsharah Court’s analysis at the time that case was
decided, but the key statute at issue, MCL 168.558(4), was subsequently amended by 2018 PA
650. At the time Bsharah was decided, MCL 168.558(4) required an AOI to include a statement
regarding the candidate’s compliance with necessary filings and acknowledgment of the
consequences for making a false statement. MCL 168.558(4), as amended by 2014 PA 94. The
last sentence of former MCL 168.558(4) said, “An officer shall not certify to the board of election
commissioners the name of a candidate who fails to comply with this section.” Id. Following the
2018 amendment of MCL 168.558(4), the last sentence now provides, “An officer shall not certify
to the board of election commissioners the name of a candidate who fails to comply with this
section, or the name of a candidate who executes an affidavit of identity that contains a false
statement with regard to any information or statement required under this section.” (Emphasis
added.) The addition of the emphasized language in MCL 168.558(4) undercuts the Bsharah
Court’s conclusion that a county clerk’s duty is limited to determining whether the necessary
statements were made. Under the unambiguous language of the amended statute, the Clerk’s duty
is clear—if a candidate’s AOI contains a false statement, the Clerk cannot certify that candidate’s
name to the Election Commission. And as this Court explained in Berry, MCL 168.567 requires
the Election Commission to correct ballot errors. Berry, 316 Mich App at 44.

       Wayne County defendants and Worthy make much of the Legislature’s failure to enact
express statutory authority for the Clerk to investigate the veracity of a candidate’s statements in
an AOI or resolve a challenge regarding the same, despite having established clear authority for
such investigations in other election-related matters. See MCL 168.552 (describing procedures



4
 “Unpublished decisions of this Court are not precedentially binding, MCR 7.215(C)(1), but may
be considered instructive or persuasive, Sau-Tuk Indus, Inc v Allegan Co, 316 Mich App 122, 137;
892 NW2d 33 (2016).” Broz v Plante & Moran, PLLC, 331 Mich App 39, 47 n 1; 951 NW2d 64
(2020).


                                                -9-
for challenges regarding nominating petitions). According to Wayne County defendants and
Worthy, the Legislature’s silence on this point in MCL 168.558(4) demonstrates that it did not
intend to impose an investigative duty on the Clerk in this context. This position is unpersuasive
because it ignores the narrow scope of the mandamus relief sought by plaintiff.

        Plaintiff did not ask the court to order Wayne County defendants to investigate or assess
the truth of Worthy’s affirmation regarding her campaign filings—she asked only that Wayne
County defendants be ordered to remove Worthy’s name from the August 2020 primary election
ballot. Plaintiff coupled this request with a declaratory judgment claim asking the court—not
Wayne County defendants—to determine that Worthy made a false statement on her AOI. If the
court had determined that plaintiff’s allegation was correct, the Clerk would then have a clear legal
duty to not certify Worthy for inclusion on the primary election ballot. MCL 168.558(4). And to
the extent that her name already appeared on the printed ballots, the Election Commission was
obligated to correct that error. MCL 168.567. Moreover, both of these actions would be purely
ministerial because they would not require exercise of judgment or discretion. Berry, 316 Mich
App at 44-45. See also Barrow v Detroit Election Comm, 301 Mich App 404, 412; 836 NW2d
498 (2013) (“The inclusion or exclusion of a name on a ballot is ministerial in nature.”). The trial
court’s denial of mandamus on the merits was premature in light of plaintiff’s unresolved
declaratory judgment claim.

        However, the trial court’s denial of mandamus was not premised solely on the merits of
plaintiff’s claim. As it did with respect to Davis’s motion to intervene, the trial court applied
laches as a bar to plaintiff’s complaint because plaintiff could have pursued her challenge any time
after Worthy filed her AOI on March 18, 2020, yet plaintiff waited until the ballot printing was
nearing completion. The trial court’s reasoning was somewhat factually inaccurate in that plaintiff
initiated this action on June 5, 2020, i.e., the day before ballot printing began and the same day she
learned that (1) the Clerk’s certified candidate list included Worthy and (2) the Election
Commission voted to print the ballots with the names certified by the Clerk.

         Nonetheless, the trial court’s point remains—plaintiff could have challenged Worthy’s
AOI much earlier, at a time that would not obstruct the ballot printing process.5 We acknowledge
that a mandamus action would not have presented a ripe controversy before June 5, 2020, but
plaintiff could have pursued a declaratory judgment that Worthy’s AOI contained a false
statement, thereby rendering her ineligible for certification under MCL 168.558(4). Laches can
be invoked when “there is an unexcused or unexplained delay in commencing an action and a
corresponding change of material condition that results in prejudice to a party.” Wayne Co, 267
Mich App at 252, quoting Pub Health Dep’t, 452 Mich at 507 (quotation marks omitted). In this
instance, plaintiff’s delay caused substantial prejudice to Wayne County defendants because it
impaired their ability to produce the primary election ballots within the time frame required by
statute and exposed them to significant financial waste if reprinting was required. Consequently,
the trial court did not err by determining that plaintiff’s action was barred by laches.



5
  The trial court’s reasoning applies equally to Davis. Davis did not need to wait for plaintiff to
file this lawsuit; he could have initiated his own action any time after Worthy filed her AOI in
March 2020.


                                                -10-
                                V. DECLARATORY JUDGMENT

        Lastly, Davis argues that the trial court should have granted plaintiff’s request for a
declaratory judgment. “Questions of law relative to declaratory judgment actions are reviewed de
novo, but the trial court’s decision to grant or deny declaratory relief is reviewed for an abuse of
discretion.” Barrow, 305 Mich App at 662, quoting Pioneer State Mut Ins Co v Dells, 301 Mich
App 368, 376; 836 NW2d 257 (2013) (quotation marks omitted). “[A]n abuse of discretion occurs
only when the trial court’s decision is outside the range of reasonable and principled outcomes.”
Barrow, 305 Mich App at 662, quoting Saffian, 477 Mich at 12 (quotation marks omitted;
alteration in original).

        “The purpose of a declaratory judgment is to definitively declare the parties’ rights and
duties, to guide their future conduct and relations, and to preserve their legal rights.” Barrow, 305
Mich App at 662. “In a case of actual controversy within its jurisdiction, a Michigan court of
record may declare the rights and other legal relations of an interested party seeking a declaratory
judgment, whether or not other relief is or could be sought or granted.” MCR 2.605(A)(1). The
“actual controversy” requirement is met when “a plaintiff pleads and proves facts demonstrating
an adverse interest necessitating a judgment to preserve the plaintiff’s legal rights.” Mich Ass’n
of Home Builders v City of Troy, 504 Mich 204, 225; 934 NW2d 713 (2019). An actual
controversy has also been described as existing “when a declaratory judgment is needed to guide
a party’s future conduct in order to preserve that party’s legal rights.” League of Women Voters,
___ Mich at ___; slip op at 17. Although a court may enter a declaratory judgment before an injury
or loss occurs, hypothetical or anticipated disputes will not suffice—there must be a present
controversy before the court. Id.

        In this case, there was an actual and present controversy before the court that required
judgment to guide the parties’ future conduct and rights with respect to Worthy’s inclusion on the
2020 primary election ballot. Although the court did not address this issue, we can reasonably
infer that the trial court’s application of laches extended to plaintiff’s declaratory judgment count.
For the reasons discussed above, the trial court did not err by concluding that plaintiff’s delay in
challenging Worthy’s AOI precluded her claims. The trial court’s reasoning is even more
compelling in the context of a declaratory judgment claim because such a claim would have been
ripe for review well before the Clerk certified the candidates for the 2020 primary election and the
Election Commission approved ballot printing. As such, the trial court did not err by dismissing
plaintiff’s action.

       Affirmed.

                                                              /s/ Kirsten Frank Kelly
                                                              /s/ Deborah A. Servitto
                                                              /s/ Anica Letica




                                                -11-